DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement (IDS)
2.	The information disclosure statement (IDS) submitted on 16 November 2021 is being considered by the examiner.
3.	Application figure 1 and 3 illustrate the claimed invention.

    PNG
    media_image1.png
    576
    768
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    523
    737
    media_image2.png
    Greyscale

4.	Claims 1-20 are pending.
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claim(s) 1 and 11 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Barritt (US 2018/0316429 A1).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
	Regarding claims 1 and 11, Barritt discloses a method of dispatching ground-based nodes of a network, the method comprises:
	receiving, by one or more processors, information from each of a plurality of available nodes within the network, wherein the plurality of available nodes includes at least one high-altitude platform;
	determining, by the one or more processors, a plurality of constraints for a further point in time, each one of the plurality of constraints including one or more minimum service requirement for a geographic area;
	determining, by the one or more processors, a network configuration for the plurality of available nodes and at least one additional ground-based node, wherein the network configuration satisfies all of the constraints for the future point in time when the at least one additional ground-based node is used; and
	sending, by the one or more processors, instructions in order to affect the network configuration at the future point in time, the instructions being configured to cause the at least one additional ground-based nodes to be dispatched.

    PNG
    media_image3.png
    556
    847
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    572
    853
    media_image4.png
    Greyscale

([0036]: “The topology determination module 328 may cause the one or more processors 210 to determine a current or future topology of the network 100.  The determination of the current topology of the network 100 may be made based on the information received and stored by the one or more processors using the topology and routing manager module 326.  For example, the topology determination module 328 may cause the one or more processors 310 to aggregate the information relating to the current location of each node 107, 110, the links 130-137 formed between each pair of nodes, and any failed links that may exist within the network 100.  The one or more processor 310 may receive this information through use of the topology and routing manager module 326, or may retrieve this information from the memory 320.”)

7.	Claims 1-2 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Michell (US 9,647,748 B1).
	Regarding claims 1 and 11, Michell discloses a method of dispatching ground-based nodes of a network, the method comprises:
	receiving, by one or more processors, information from each of a plurality of available nodes within the network, wherein the plurality of available nodes includes at least one high-altitude platform;
	determining, by the one or more processors, a plurality of constraints for a further point in time, each one of the plurality of constraints including one or more minimum service requirement for a geographic area;
	determining, by the one or more processors, a network configuration for the plurality of available nodes and at least one additional ground-based node, wherein the network configuration satisfies all of the constraints for the future point in time when the at least one additional ground-based node is used; and
	sending, by the one or more processors, instructions in order to affect the network configuration at the future point in time, the instructions being configured to cause the at least one additional ground-based nodes to be dispatched.
	(Mitchell discloses an aircraft in flight may switch form one satellite to another satellite based on the satellite coverage of each satellite, the aircraft position, the traffic on a particular satellite, and the cost and availability of different satellites at give time.  The aircraft communications system 100 may be configured to provide communications across a wide geographic range where full GEO satellite connectivity may not be available.  Similarly, the communications system may be configured to provide communications if there is a failure in one of the satellite systems.  For example, if the aircraft moves out of range of the geostationary orbit satellite 110 (or if the geostationary orbit satellite 110 fails or is otherwise unavailable or less desirable for use at a particular time), the communication system may be configured to use transmitter/receiver 102 as a backup to both transmit and receive communications from low earth orbit satellite 104, rather than using the hybrid communication approach over the low earth orbit satellite 104 and the geostationary orbit satellite 110.  Whether to use the hybrid approach over both the low earth orbit satellite 104 and the geostationary orbit satellite 110 or to switch to the low earth orbit satellite 104 only for transmitting and receiving communications will depend on the circumstances, including the current location of the aircraft, the availability of the geostationary orbit satellite 110 network, cost, bandwidth, and the current connection speeds required at the particular time.”)

    PNG
    media_image5.png
    523
    800
    media_image5.png
    Greyscale

In other words, an aircraft in flight may switch from one satellite to another satellite based on the satellite coverage of each satellite, the aircraft position, the traffic on a particular satellite, and the cost and available of different satellites at a given time.  Switching of satellites may be done seamlessly without causing any breaks in coverage.  When determine, by the aircraft, the first network configuration (if the geostationary orbit satellite 110 fails or is otherwise unavailable at a particular time), the aircraft determine a second network configuration (using low earth orbit satellite 104).

Regarding claims 2 and 12, Mitchell discloses the method of claim 1, wherein the second network configuration includes a communication link between the at least one high-altitude platform and the at least one additional ground-based node.  See figure 1).


8.	Claim(s) 1-3, 5, 11-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chou (US 6,327,533 B1).
	Regarding claims 1 and 11, Chou discloses a method of dispatching ground-based nodes of a network, the method comprises:
	receiving, by one or more processors, information from each of a plurality of available nodes within the network, wherein the plurality of available nodes includes at least one high-altitude platform (“Object 100 comprises a Smart Mobile Unit (SMU) which is configured to receive location data from a location source.  For example, the SMU may obtain GPS information from the constellation of satellites 110 as object 100 moves through locations (1), (2), and (3))”,
	determining, by the one or more processors, a plurality of constraints for a future point in time, each one of the plurality of constraints including one or more minimum service requirement for a geographic area (available wireless services have limited coverage areas.”);
	determining, by the one or more processors, a network configuration for the plurality of available nodes and at least one additional ground-based node, wherein the network configuration satisfies all of the constraints for the future point in time when the at least one additional ground-based node is used (“when a communication link is unavailable, the SMU automatically switches to another communication link that is available”); and
	sending, by the one or more processors, instructions in order to affect the network configuration at the future point in time, the instruction being configured to cause the at least one additional ground-based nodes to be dispatched (“When the SMU moves outside of a first network configuration area, the SMU may have to send instructions in order to reestablish with a second network configuration.”), (“in one embodiment of the invention, object 100 is configured to transmit data over wireless communication network 101 via transmitter/receiver station 121, wireless communication network 103 via transmitter/receiver station 123, and/or satellite communication 102 via receiving station 122.  Object 100 may also access GPS constellation satellites 110, communication network 120 (e.g., the Internet), server 130, and client device 140.  Object 100 comprises a Smart Mobile Unit (SMU) which is configured to receive location data from a locating source.  For example, the SMU may obtain GPS information from the constellation of satellites 110 as object 100 moves through locations (1), (2), and (3).  While object 100 is in location (1), it is within the coverage area of network 101.  When object 100 is in this location, the SMU communicates with server 130 through wireless communication network 101.  In the prior art, communication with the server is lost when object 100 exits the coverage area of network 101.  In an embodiment of the present invention, continuous communication with server 130 may be maintained so long as there is a communication channel available.  If a communication link is not available the SMU and/or server 130 may predict that approximate whereabouts of the objects and use the approximation until the communication link can be reestablished.  In one embodiment of the invention this data is stored locally at the object unit a connection to the communication network can be re-established...when a communication link is unavailable, the SMU automatically switches to another communication link that is available.  However, if no communication link is available, the SMU determines what alternative communication paths are available and use the next best path.  For example, in the illustration of FIG. 1, there is no local network when object 100 is in location 3 therefore the SMU will automatically switch to satellite communication 102 for communication with server 130.  Priority is typically given to local wireless communication; however, the user may set a preferred order of priority.  In other instances, the priority is predetermined by the maker of the SMU or based on cost, quality, speed, and/or any other factors that are useful for establishing a communication prioritization scheme.
	For example, in one embodiment of the invention when object 100 travels from location (3) to location (2), local wireless communication network 103 becomes available enabling the SMU to automatically switch from satellite communication 102 to network 103.  In this example, object 100 maintains constant communication with server 130.” Col. 4-5, lines 39-67 and 1-15, respectively.
	 In other words, a moving object comprises processor (SMU) stored therein predetermined networks configurations information.  The predetermined networks configuration indicates available nodes that may be used for future communication between the moving object and a server.  The networks configurations such as Location 1-User Network 1; Location 2-User network B or Location 3-User Satellite Network 3.  When the object located in Network 1, the SMU communicates with server 130 through wireless communication 101.  However, at a future point in time, communication with the server is lost when the moving object exits the coverage area of network 101.  At a future point in time when the object travels from location (3) to location (2), local wireless communication network 103 becomes available enabling the SMU to switch from satellite communication 102 to network 103.

    PNG
    media_image6.png
    740
    713
    media_image6.png
    Greyscale

	Regarding claims 2 and 12, Chou discloses the method of claim 1, wherein the second network configuration includes a communication link between the at least one high-altitude platform and the at least one additional ground-based node.  (Figure 1 shows object 100 communicates with Satellite Communication 102 and additional ground-based node 123); (“FIG. 6 shows...the object location server receives the X-Y coordinates of the object(s) being tracked.  The data is the GPS object position converted to decimal degrees of Latitude and Longitude, or any other coordinates representations, in the SMU.”)

	Regarding claims 3 and 13, Chou disclose wherein determining the network configuration includes using location information for the at least one ground-based additional node as well as information about geographic locations the at least one additional ground-based additional node is able to reach over one or more given periods of time.  (“For example, the SMU may obtain GPS information from the constellation of satellites 110 as object 100 is in location (1), it is within the coverage area of network 101.  When object 100 is in this location, the SMU communications with server 130 through wireless communication network 101.”).

	Regarding claims 5 and 15, Chou discloses wherein determining the network configuration includes using information about communication capabilities of the at least one ground-based additional node.  (Figure 1 shows ground-based station 121 capable in communication with Network A; ground-based node 123 belong to network B.).

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claim 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chou (US 6,327,533 B1).
	Regarding claims 6 and 16, although Chou fails to disclose wherein determining the second network configuration includes limiting a number of any ground-based additional nodes used in the second network configuration, it would have been obvious to those having ordinary skill in the art before the effective filing date of the claimed invention to limiting a number of ground-based node in Chou.

11.	Claims 8, 18 and 19 are rejected under 35 U.S.C. 103 as being anticipated by Chou (US 6,327,533 B1) in view of Kahn (US 2009/0082040 A1).
	Regarding claims 8, 1718 and 19, Chou discloses system and method provide real-time vehicle monitoring and vehicle history tracking at all times and at any location.

    PNG
    media_image7.png
    592
    580
    media_image7.png
    Greyscale


Chou fails to disclose sending a signal identifying the network configuration to a fleet management system.
Kahn, in the same field of invention, discloses using fleet management system for tracking location of a moving object.  ([0005]: “The prior art fleet management system 100 utilizes GPS data received from GPS satellite4s 102 to determine the location of individual trucks in the field.”  GPS is a satellite-based navigation system that allows user to determine their position with respect to the Earth in the prior art fleet management system 100, each truck 104 incudes a GPS tracking system that receives GPS signal 108 from GPS satellites 102.  The GPS tracking system detects and decodes the GPS signals 108 from the GPS satellites 102 orbiting the Earth, generally in geosynchronous orbits.  The GPS signals 108 indicates the position of the satellite and the time at which the signals were sent.”) 

    PNG
    media_image8.png
    433
    651
    media_image8.png
    Greyscale

Therefore, it would have been obvious to those having ordinary skill in the art before the effective filing date of the claimed invention to combine Kahn with Chou so to track the locations of moving object in the field.
Double Patenting
12.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
13.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,211,997 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the application encompass the claimed invention in US 11,211,997.

Application claim 1:
    A method of dispatching ground-based nodes of a network, the method comprises:
    receiving, by one or more processors, information from each of a plurality of available nodes within the network, wherein the plurality of available nodes includes at least one high-altitude platform;
    determining, by the one or more processors, a plurality of constraints for future point in time, each one of the plurality of constraints including one or more minimum service requirement for a geographic area;
    determining, by the one or more processors, a network configuration for the plurality of available nodes and at least one additional ground-based node, wherein the network configuration satisfies all of the constraints for the future point in time when the at least one additional ground-based node is used; and
    sending, by the one or more processors, instructions in order to affect the network configuration at the future point in time, the instruction being configured to cause the at least one additional ground-based nodes to be dispateched.
US 11,211,997 B2 claim 1:
    A method of determining a network configuration, the method comprises:
    receiving, by one or more processors, information from each of a plurality of available nodes includes at least one high-altitude platform;
    determining, by the one or more processors, a plurality of constraints for a future point in time, each one of the plurality of constraints for the future point in time including one or more minimum service requirement for a geographic area...;
...,
    Determining, by the one or more processors, a second network configuration for the plurality of available nodes based on the received information including the identified at least one additional ground-based node, wherein the second network configuration satisfies all of the plurality of constraints; and
    Sending, by the one or more processors, instructions in order to affect the second network configuration at the future point in time.

    
    


Allowable Subject Matter

14.	Claims 4, 7-10, 14, 16-20 would be allowable if (1) a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) be used to overcome the rejection based on nonstatutory double patenting set forth in this office action and (2) rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA H PHAM whose telephone number is (571)272-3135. The examiner can normally be reached 571-272-3135.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRENDA H. PHAM
Primary Examiner
Art Unit 2412



/BRENDA H PHAM/Primary Examiner, Art Unit 2412